DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0069], line 5, “22” should be “23”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 17, it is not clear exactly what “a second element” is referring to and how the second element is related/linked to the spring.  Apparently, “a second element” should be “a second end”.  Note similar error in claim 15.
	In claim 1, line 28 (last line of page 29), “and connecting element” should be “and the connecting element”.  Note similar error in claim 15.
	In claim 2, indefinite article “a” in “a spring element” (line 4), “a first leg” (line 5), and “a second leg” (line 10) should be replaced with definite article “the”.  Note similar errors in claim 15.
	In claim 3, lines 2-3, it is not clear exactly what “the one leg” and “the other leg” are referring to.
	In claim 4, it cannot be understood what is defined as “a leg spring”, structurally.
	In claim 5, last line, “end-side upper side” is inconsistent with given terms.  Apparently, “end-side upper side” should have been “end-side of the upper side”.
	In claim 8, line 4, “to the a longitudinal” does not make sense.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN ‘483 (CN 206917483 U).
Regarding claim 1, CN discloses the invention as claimed, including a hinge cup (10), an articulation mechanism (5, 8) and a hinge arm (1); the articulation mechanism comprising a first and a second articulated levers (8, 5); the articulated levers attached to the hinge up and to the hinge arm such that the hinge is designed in the form of a four-link hinge (fig. 4), the first lever (8) having a first end connected to the hinge cup via a first bearing element (9) and a second end connected to the hinge arm via a second bearing element (7), the second lever (5) having one end connected to the hinge cup via a fourth bearing element (9) and a second end connected to the hinge arm via a third bearing element (4); a spring element (66) arranged on the second bearing element, a first leg (the longer leg, figs. 1 and 4) arranged between the first articulated lever the second articulated lever; the hinge arm comprising a housing (1), an adjustment element (figs. 2-3, adjusting screws and adjustment directions shown) and a connecting element (base plate shown in figs. 2-3), the adjustment element presented between the housing  and the connecting element; wherein the connecting element (base plate) can be connected to the piece of furniture; wherein the second leg (shorter leg of the spring) is supported on the housing (fig. 4), and wherein the spring element is configured so as to provide a pulling-closed force of the hinge during closing movement of the hinge cup relative to the hinge arm (i.e., the basic function of the spring). 
As to claim 3, CN shows the spring (6) having a longer leg and a shorter leg (fig. 1).
Regarding claim 4, as best understood, the spring of CN is a leg spring (including two legs).
As to claim 5, the housing of CN has two sides (two longitudinal side walls) and an upper side (upper longitudinal wall, “1” of fig. 1) such that the housing is U-shaped, wherein the upper side has six surfaces—two surface of the upper main side, two surfaces of the upper secondary sides, and two surface of the upper end sides (i.e., the six faces of a 3-D rectangular plate); wherein two surfaces of the upper side are end sides (two ends of the upper wall “1” of the housing), wherein the second leg of the spring (the shorter leg) is supported on an end-side of the upper side (shown in fig. 4).
As to claim 6, the upper side of the housing has a notch, wherein the second leg of the spring butts against the notch (figs. 1-4, a notch shown at a corner of the upper side “1”, receiving the shorter spring leg).  
As to claim 7, the second leg of the spring extends along an end side of the upper side of the housing (fig. 4, the leg extending along the end of the housing “1” in the direction of the thickness of the upper wall).
As to claim 8, the end surface of the second leg is supported on the upper side of the housing (fig. 4), wherein the end surface of the second leg is present in a direction transverse to the longitudinal extent of the second leg (the end surface, cross-sectional surface, is always transverse to the longitudinal extent of the leg).
As to claim 9, CN shows an angle enclosed by the two legs of the spring being between 90 and 180 degrees (fig. 1, in an unstressed state).
As to claim 11, CN has a damper arrangement (3) including two parts (32, 31); wherein the first damper part (32) can be moved relative to the second damper part (31), wherein all parts of the damping arrangement can be moved relative to the hinge arm (both parts 31, 32 are movable relative to the hinge arm).
As to claim 12, the second articulated lever (5) comprises a hook (51), wherein the second damper part has a carry-along portion (33), which is compatible with the hook, wherein, during the movement of the hinge cup relative to the hinge arm, the hook engages in the carry-along portion on the second damper part.
As to claim 13, during movement of the hinge cup relative to the hinge arm (e.g., closing movement), the hook can be moved along the side parts of the housing in the direction of the upper side of the housing, wherein the hook engages laterally behind the hook-compatible carry-along portion on the second damper part (figs. 4 and 6, paragraphs [0052], [0053] of the translation provided by applicant).
As to claim 14, the hinge of CN is for mounting a door to a frame of a piece of furniture.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘483.
Regarding claims 2 and 15 (claim 15 is a combination of claim 1 and 2), CN ‘483 discloses the invention as claimed, except for the first leg of the spring being supported on the first articulated lever (8).  Instead, CN shows the first leg (the longer leg) supported on the second articulated lever (5).  However, while the examiner recognizes that the first leg of the spring being supported on the first articulated lever is well-known and common practice in the art (e.g., see DE 202007001194 U1, US 4449269, US 7096535 B2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to configure the hinge of CN such that the first leg of the spring is supported on the first articulated lever, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 Regarding claim 10, CN only shows the angle enclosed by the two legs being between 90-180 degrees (fig. 1).  CN does not show the angle changes of the legs being in the range from 10 degrees to 60 degrees in the stressed state during movement of the hinge cup relative to the hinge arm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the angle changes in the range from 10 degrees to 60 degrees in the stressed state during movement of the hinge cup relative to the hinge arm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Examples of the cited references:
4,449,269 (Sundermeier) shows a hinge including a spring leg supported by the first lever, a damper in the housing, and a hook of the second lever activating the damper during opening/closing of the hinge.
CN 108412356 A (CN) shows a hinge having a spring, a first lever, a second lever, and damper in the hinge arm, the damper having a carry-along portion engaged with a hook of the second lever to provide damping during closing of the hinge.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 26, 2022